FILED
                             NOT FOR PUBLICATION                              JAN 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RRLH, INC., a California corporation,             No. 08-56071

               Plaintiff - Appellee,              D.C. No. 2:03-cv-03799-PSG-
                                                  RNB
  v.

HENDRICK JAN BARTO, d/b/a                         MEMORANDUM *
LEISURE WORLD RESALES, INC.,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Philip S. Gutierrez, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Hendrick Jan Barto appeals pro se from the district court’s order awarding

attorney’s fees to RRLH, Inc. (“RRLH”) based on a finding that of Barto acted in

bad-faith in violating the district court’s prior order prohibiting Barto from using


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
RRLH’s trademark. We have jurisdiction under 28 U.S.C. § 1291. We review for

abuse of discretion the district court’s award of attorney’s fees. Chalmers v. City

of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986). We affirm.

          The district court did not abuse its discretion by awarding $29,730 in

attorney’s fees to RRLH. Spending seventy-eight hours filing and prosecuting the

contempt motion was reasonable in light of the distance between their attorney’s

office and the courthouse, Barto’s unauthorized filings, and Barto’s opposition to

the contempt motion. See Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210-

11 (9th Cir. 1986). The hourly rate RRLH’s attorneys charged was also reasonable

given their expertise, qualifications, and the rates charged by comparable attorneys.

See id.

      AFFIRMED.




                                            2